Exhibit 10.1

SEVENTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This SEVENTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
dated as of August 5, 2011, is by and between Horizon Lines, Inc. (the
“Parent”), a corporation duly organized and existing under the laws of the State
of Delaware, and all of its subsidiaries and any successors thereto
(collectively with the Parent, the “Company”) and the holder set forth on the
signature page (the “Exchanging Holder”) to the Amendment (as hereinafter
defined) of the 4.25% convertible senior notes due 2012 (the “Notes”) issued
under the Indenture, dated as of August 8, 2007 (as amended, supplemented, or
modified from time to time, the “Indenture”), by and between the Parent, as
issuer, and The Bank of New York Trust Company, N.A., as Trustee, in the
aggregate principal amount of $330,000,000.00. The Exchanging Holder, the
Company, and each other person that becomes a party hereto in accordance with
the terms hereof shall be referred to herein individually as a “Party” and,
collectively, as the “Parties.” Capitalized terms not herein defined shall have
the meanings set forth in the RSA (as defined below). References herein to
percentage of Exchanging Holders refer to the principal amount of the Notes held
by such Exchanging Holders.

RECITALS

WHEREAS, the Company and the Exchanging Holder are parties to that certain
Restructuring Support Agreement, dated as of June 1, 2011, as amended by the
First Amendment to Restructuring Support Agreement (the “First Amendment”),
dated as of June 10, 2011, the Second Amendment to Restructuring Support
Agreement (the “Second Amendment”), dated as of June 17, 2011, the Third
Amendment to Restructuring Support Agreement (the “Third Amendment”), dated as
of June 24, 2011, the Fourth Amendment to Restructuring Support Agreement (the
“Fourth Amendment”), dated as of July 1, 2011, the Fifth Amendment to
Restructuring Support Agreement (the “Fifth Amendment”), dated as of July 8,
2011, and the Sixth Amendment to Restructuring Support Agreement (the “Sixth
Amendment” and together with the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, and the Fifth Amendment, the “Previous
Amendments”), dated as of July 22, 2011 (as so amended modified, or supplemented
from time to time, the “RSA”); and

WHEREAS, the Parties have agreed to further amend the RSA in accordance with and
subject to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Amendments to the RSA.

1.1 Section 3(b)(i) of the RSA is hereby amended by deleting the reference to
“August 5, 2011” and inserting in lieu thereof the reference to “August 12,
2011.”



--------------------------------------------------------------------------------

1.2 The last paragraph of Section 3 of the RSA is hereby amended by deleting the
reference to “August 5, 2011” and inserting in lieu thereof the reference to
“August 12, 2011.”

1.3 Section 4(b) of the RSA is hereby amended by deleting the reference to
“August 5, 2011” and inserting in lieu thereof the reference to “August 12,
2011.”

1.4 Section 5.1(d) of the RSA is hereby amended by deleting the reference to
“August 5, 2011” and inserting in lieu thereof the reference to “August 12,
2011.”

1.5 Section 5.2(b) of the RSA is hereby amended by deleting the reference to
“August 5, 2011” and inserting in lieu thereof the reference to “August 12,
2011.”

2. Effectiveness. This Amendment will be effective and binding upon the Company
and the undersigned Exchanging Holder as of the date (the “Amendment Effective
Date”) on which: (i) the Company shall have executed and delivered counterpart
signature pages of this Amendment to counsel to the Exchanging Holder and
(ii) at least two-thirds of the Exchanging Holders shall have executed and
delivered counterpart signature pages of this Amendment to counsel to the
Company.

3. Representations and Warranties. Each Party hereby represents and warrants
that as of the Amendment Effective Date, the representations and warranties
contained in Section 8 of the RSA are true and current in all material respects
on and as of Amendment Effective Date (and after giving pro forma effect to the
Transactions) to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date.

4. Effect Upon RSA. Except as specifically set forth herein, the RSA shall
remain in full force and effect and is hereby ratified and confirmed. The
Parties hereto specifically acknowledge and agree that the RSA, as hereby
amended, is in full force and effect in accordance with its respective terms and
has not been modified, except pursuant to the Previous Amendments and this
Amendment. This Amendment shall be deemed to be Definitive Documentation for all
purposes under and in connection with the RSA and the other Definitive
Documentation and shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns. All references to
the “RSA” in the Definitive Documentation shall mean and refer to the RSA, as
modified by this Amendment.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

6. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

HORIZON LINES, INC. By:    

 

    Name:       Title:   HORIZON LINES HOLDING CORP. By:    

 

    Name:       Title:   HORIZON LINES, LLC By:    

 

    Name:       Title:   HORIZON LINES OF PUERTO RICO, INC. By:    

 

    Name:       Title:   HAWAII STEVEDORES, INC. By:    

 

    Name:       Title:  

Signature Page to Seventh Amendment to Restructuring

Support Agreement

 

4



--------------------------------------------------------------------------------

HORIZON LOGISTICS, LLC

By:  

 

  Name:   Title:

H-L DISTRIBUTION SERVICE, LLC

By:  

 

  Name:   Title:

HORIZON LINES OF ALASKA, LLC

By:  

 

  Name:   Title:

HORIZON LINES OF GUAM, LLC

By:  

 

  Name:   Title:

HORIZON LINES VESSELS, LLC

By:  

 

  Name:   Title:

Signature Page to Seventh Amendment to Restructuring

Support Agreement

 

5



--------------------------------------------------------------------------------

SEA-LOGIX, LLC By:  

 

  Name:     Title:   AERO LOGISTICS, LLC By:  

 

  Name:     Title:   HORIZON SERVICES GROUP, LLC By:  

 

  Name:     Title:      

Signature Page to Seventh Amendment to Restructuring

Support Agreement

 

6



--------------------------------------------------------------------------------

EXCHANGING HOLDER: [INSERT NAME OF EXCHANGING HOLDER ]

By:

 

 

  Name:  

 

  Title:  

 

Signature Page to Seventh Amendment to Restructuring

Support Agreement

 

7